Filed 8/22/14 P. v. Soliz CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)



THE PEOPLE,                                                                                  C075448

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F01442)

         v.

HENRY FRANCISCO SOLIZ,

                   Defendant and Appellant.




         This is an appeal pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
         On February 26, 2012, defendant Henry Francisco Soliz argued with the victim
Dennis Wanstreet about comments the victim had made to defendant’s girlfriend.
Defendant pulled out a knife and slashed the victim’s face, cutting him through-and-
through, from his ear to his chin, which required over 60 stitches. Defendant told the
victim that he (defendant) was a “gangster” and threatened to cut the victim’s throat. The
victim then moved away from defendant, fearing he would be cut again.




                                                             1
        Defendant entered a no contest plea to assault with a deadly weapon (Pen. Code,
§ 245, subd. (a)(1))1 and making criminal threats (§ 422) and admitted personally
inflicting great bodily injury (§ 12022.7, subd. (a)) in exchange for dismissal of the
remaining charge (aggravated mayhem) and enhancement (prior prison term) and a
stipulated state prison sentence of seven years eight months. The trial court sentenced
defendant accordingly (upper term of four years for the assault offense, a consecutive
three-year term for the great bodily injury enhancement, and a consecutive one-third the
midterm or eight months for criminal threats) and awarded a total of 618 days of
presentence custody credit.2
        Defendant appeals. He did not request a certificate of probable cause. (§ 1237.5.)
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




1   Undesignated statutory references are to the Penal Code.


2 The trial court originally awarded a total of 614 days of presentence custody credit but,
upon defense appellate counsel’s request, modified the number of actual days and the
total credit to 618 days and issued an amended abstract of judgment accordingly.



                                              2
                                    DISPOSITION
     The judgment is affirmed.


                                           BLEASE   , J.


We concur:


        RAYE                     , P. J.


        MAURO                    , J.




                                           3